
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 602
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mrs. Biggert
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Encouraging people in the United States to
		  recognize March 2, 2012, as Read Across America Day.
	
	
		Whereas reading is a basic requirement for quality
			 education and professional success, and is a source of pleasure throughout
			 life;
		Whereas the people of the United States must be able to
			 read if the United States is to remain competitive in the global
			 economy;
		Whereas Congress has placed great emphasis on reading
			 intervention and providing additional resources for reading assistance,
			 including through the programs authorized in the Elementary and Secondary
			 Education Act of 1965 and programs such as Early Reading First, Improving
			 Literacy through School Libraries, and Striving Readers; and
		Whereas more than 50 national organizations concerned
			 about reading and education have joined with the National Education Association
			 (NEA) to use March 2 to celebrate reading and the birth of Theodor Geisel, also
			 known as Dr. Seuss: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Theodor Geisel, also known as Dr.
			 Seuss, for his success in encouraging children to discover the joy of
			 reading;
			(2)honors the 14th
			 anniversary of Read Across America Day;
			(3)encourages parents
			 to read with their children for at least 30 minutes on Read Across America Day
			 in honor of the commitment of the House of Representatives to building a Nation
			 of readers; and
			(4)encourages the
			 people of the United States to observe Read Across America Day with appropriate
			 ceremonies and activities.
			
